    Case 19-00026-SMT   Doc 81    Filed 04/06/20 Entered 04/06/20 14:07:00    Desc Main
                                  Document Page 1 of 9
The document below is hereby signed.

Signed: April 6, 2020




                                   ___________________________
                                   S. Martin Teel, Jr.
                                   United States Bankruptcy Judge

                         UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF COLUMBIA

     In re                                 )
                                           )
     NATIONAL EMERGENCY MEDICINE           )     Case No. 19-00026
     ASSOCIATION,                          )     (Chapter 7)
                                           )     Not for publication in
                        Debtor.            )     West’s Bankruptcy Reporter

                       MEMORANDUM DECISION AND ORDER
                 GIVING NOTICE OF THE OPPORTUNITY BY APRIL
               28, 2020, TO OPPOSE THE TRUSTEE’S COLLECTING
             A 5% COMMISSION WITH RESPECT TO THE DISBURSEMENT
         OF THE ESTATE’S SURPLUS FUNDS TO THREE NONPROFIT ENTITIES

          The court has directed that, in lieu of the debtor (which is

     to be dissolved), three nonprofit entities, (1) Headwaters Relief

     Organization Incorporated, (2) HOPE Animal-Assisted Crisis

     Response, and (3) Joseph’s House, Inc., shall receive the surplus

     estate funds remaining in this case after payment of allowed

     claims of creditors and allowed administrative claims.                  In his

     Interim Trustee’s Final Report filed on March 10, 2020 (Dkt. No.

     69),1 Bryan S. Ross, the trustee in this case under Chapter 7 of



          1
             It appears that the document is called an Interim
     Trustee’s Final Report because there are certain administrative
     claims for professional fees that are being sought and that, if
     allowed, would have to be paid.
Case 19-00026-SMT   Doc 81   Filed 04/06/20 Entered 04/06/20 14:07:00   Desc Main
                             Document Page 2 of 9


the Bankruptcy Code (11 U.S.C.), proposes that he will receive a

5% commission with respect to the disbursement of surplus funds

to the three nonprofit entities.           Under 11 U.S.C. § 326(a), a

trustee is entitled to a commission “upon all moneys disbursed or

turned over in the case by the trustee to parties in interest,

excluding the debtor, but including holders of secured claims.”

(Emphasis added.)

      Ross’s proposal that he receive a 5% commission on the

distribution of surplus funds to the three nonprofit entities

necessarily presupposes that the three nonprofit entities

are not deemed to stand in the shoes of the debtor (whose receipt

of distributions are not subject to a trustee’s commission).                If

the debtor received the surplus funds and then dissolved and

distributed the surplus funds to the three nonprofit entities,

Ross would not be entitled to a commission on the distribution of

surplus funds to the debtor.         Instead of the debtor dissolving

only after surplus funds are distributed, it is contemplated that

the debtor will first dissolve and then Ross will disburse funds

to the three nonprofit entities.           Ought that make a difference

with respect to whether Ross is entitled to a 5% commission on

disbursement of the surplus proceeds?

      What is at stake if Ross is allowed a 5% commission on

surplus funds is that the three nonprofits would probably receive

at least $5,000.00 less in the aggregate than they would


                                       2
Case 19-00026-SMT   Doc 81   Filed 04/06/20 Entered 04/06/20 14:07:00   Desc Main
                             Document Page 3 of 9


otherwise.2   I have not yet decided whether Ross is entitled to

such a commission on surplus funds.          In fairness to Ross, I did

not previously suggest that the issue was whether the three

nonprofit entities should be treated as standing in the shoes of

the debtor, but instead suggested the issue was whether the

nonprofit entities could be treated as “parties in interest.”

For reasons that follow, I will set a deadline for any objections

to Ross’s proposal that he receive such a commission on surplus

funds, with Ross to then have an opportunity to address whether

the nonprofit entities should be treated as standing in the shoes

of the debtor such that no commission can be charged on the

distribution of surplus funds to the nonprofit entities.

      The court’s Memorandum Decision and Order re Distribution of

Surplus Funds (Dkt. No. 45) entered on August 23, 2019,



      2
        The trustee’s Report includes a line entry indicating
that net of a 5% commission, surplus funds are $130,091.09, which
equals $136,937.99 in surplus funds reduced by a 5% commission of
$6,846.90. However, the final amount of surplus funds will turn
on:

           (1) the amount of interest paid on allowed claims of
      creditors pursuant to 11 U.S.C. § 726(a)(5) (proposed by the
      Report to be at 2.67% per annum) which would equal almost
      $16,000.00 if the trustee pays claims by April 9, 2020; and

           (2) the extent to which the court grants a pending
      application of Ross’s special counsel for allowance of an
      administrative claim of $19,658.20.

If those amounts are allowed and paid out, that should leave
roughly $101,279.79 in surplus proceeds on hand, and a 5%
commission on that would be $5,063.99.

                                       3
Case 19-00026-SMT   Doc 81   Filed 04/06/20 Entered 04/06/20 14:07:00   Desc Main
                             Document Page 4 of 9


identified essentially two issues:

           (1) who ought to receive the surplus funds; and

           (2) whether the Chapter 7 trustee was entitled to treat
      the nonprofit entities receiving surplus funds as “parties
      in interest” under 11 U.S.C. § 326(a) such as to entitle the
      trustee to a 5% commission on the distribution of surplus
      funds, thereby reducing the amount of surplus funds
      distribute to the nonprofit entities.

The Memorandum Decision and Order directed that “if the trustee

seeks a fee for the distribution of funds to non-profit entities

other than the debtor, he should show cause incident to seeking

such why they ought to be treated as parties in interest.”

(Emphasis added.)

      The court served that Memorandum Decision and Order re

Distribution of Surplus Funds on the Office of the Attorney

General of the District of Columbia and asked that Office to

respond, if it wished, to the issue of what nonprofit entities

ought to receive surplus funds but did not ask that Office to

respond regarding the issue of whether Ross was entitled to a 5%

commission on the surplus funds.           The issue was premature for

anyone to address until Ross sought compensation for making

distributions to the non-profit entities.

      On January 15, 2020, Ross filed his Response to Memorandum

Decision and Order re Distribution of Surplus Funds (Dkt. No. 59)

setting forth the three nonprofit entities chosen to receive the

surplus funds and setting arguments in favor of treating these



                                       4
Case 19-00026-SMT   Doc 81   Filed 04/06/20 Entered 04/06/20 14:07:00   Desc Main
                             Document Page 5 of 9


recipients of surplus funds as “parties in interest” such as to

entitle Ross to a 5% commission on the distribution of the

surplus funds.      However, Ross did not serve his Response on the

Office of the Attorney General of the District of Columbia or any

of the three nonprofit entities.

      Ross’s Response also represented that Ross’s responses

regarding the three entities chosen to receive surplus funds were

made:

      with consent from the representatives of the United
      States Trustee Office (“USTO”) and the Office of the
      Attorney General for the District of Columbia, Public
      Integrity Section (“DCOAG”), who were engaged to provide
      an independent review of the decisions made and confirm
      the absence of any appearance of impropriety.

Response at 1.

      On January 15, 2020, Ross also filed his and the U.S.

Trustee’s Joint Motion to Approve Dissolution of Debtor and

Distribution of Surplus Funds, seeking an order directing that

the three specified nonprofit entities were to receive any

surplus funds.      Ross served the Joint Motion on the Office of the

Attorney General of the District of Columbia and three nonprofit

entities.   However, the Joint Motion did not indicate that Ross

would later be seeking to claim a commission of 5% on the

distributions of the surplus funds to the three nonprofit

entities.

      In his Interim Trustee's Final Report, Ross finally formally

requested approval of a 5% commission on the surplus funds.                Ross

                                       5
Case 19-00026-SMT    Doc 81   Filed 04/06/20 Entered 04/06/20 14:07:00   Desc Main
                              Document Page 6 of 9


filed and served on all creditors and the United States Trustee a

Notice of Filing of Trustee's Interim Final Report and Notice of

Filing of Request for Payment of Administrative Expense (Dkt. No.

70).       However, Ross failed to serve that Notice on the Office of

the Attorney General of the District of Columbia and the three

nonprofit entities designated to receive the surplus funds.3

       Creditors have no reason to object to the Report: they are

being paid in full with statutory interest, and will not be

affected by whether a 5% commission is charged on the surplus

proceeds.4      The three designated nonprofit entities designated to

receive the surplus funds have a direct stake in that issue of

whether the funds they received are reduced by allowing Ross a 5%



       3
        In any event, the Notice did not specifically indicate
that Ross was treating his total commission as based on charging
a 5% commission against the surplus funds (although necessarily
the aggregate commission under 11 U.S.C. § 326(a) on $673,029.93
in estate funds could not have equaled the $36,901.50 amount Ross
sought unless the surplus funds were subject to a 5% commission).

       4
        The office of the United States Trustee did not object to
the Interim Trustee’s Final Report with respect to Ross’s
proposed 5% commission on surplus funds. That office will not be
adversely affected by Ross’s receipt of a 5% commission.
However, it has authority under 28 U.S.C. § 576(a)(3)(A), if it
“considers it to be appropriate,” to comment on an application
for compensation and to file an objection to the requested 5%
commission on surplus funds. Before the deadline for objecting
to the Interim Trustee’s Final Report expired, the court had not
previously identified as an issue whether the three nonprofit
entities should be treated as standing in the shoes of the debtor
such that Ross was not entitled to a 5% commission on the
distribution of surplus funds. The United States Trustee should
be allowed to take a position regarding that issue.

                                        6
Case 19-00026-SMT   Doc 81   Filed 04/06/20 Entered 04/06/20 14:07:00   Desc Main
                             Document Page 7 of 9


commission.    And the Office of the Attorney General of the

District of Columbia may also have an interest in maximizing the

amount of surplus funds received by the three nonprofit entities

that provide nonprofit services at least in part in the District

of Columbia.

       These entities most directly affected by the issue have not

been given fair notice of the opportunity to object to Ross’s

proposal that he receive a commission of 5% on the surplus funds

distributed to the three nonprofit entities, and to address

whether the three nonprofit entities ought to be treated as

standing in the shoes of the debtor (whose receipt of

distributions are not subject to a trustee’s commission).                It is

thus

       ORDERED that by April 28, 2020:

       •    the Office of the Attorney General of the District of

            Columbia;

       •    Headwaters Relief Organization Incorporated; HOPE

            Animal-Assisted Crisis Response;

       •    Joseph’s House, Inc.; and

       •    the United States Trustee

may file objections or otherwise respond to the Interim Trustee’s

Final Report filed on March 10, 2020 (Dkt. No. 69) with respect

to the proposal of that Report that the trustee, Bryan S. Ross,

receive a commission of 5% with respect to the distributions of


                                       7
Case 19-00026-SMT                                                                                    Doc 81                     Filed 04/06/20 Entered 04/06/20 14:07:00   Desc Main
                                                                                                                                Document Page 8 of 9


surplus funds required to be made to Headwaters Relief

Organization Incorporated; HOPE Animal-Assisted Crisis Response;

and Joseph’s House, Inc.5                                                                                                           It is further

                              ORDERED that by May 15, 2020, Ross may file a memorandum

addressing the issue of whether the three nonprofit entities

ought to be treated as standing in the shoes of the debtor (whose

receipt of distributions are not subject to a trustee's

commission), such that he is not entitled to the 5% commission he

seeks on the distribution of surplus funds to those entities.

                                                                                                                                                    [Signed and dated above.]




                              5
        The court is separately directing the Clerk to transmit
to the three nonprofit entities and the Office of the Attorney
General of the District of Columbia copies of these documents:

                              Memorandum Decision and Order re Distribution of Surplus
                              Funds (Dkt. No. 45);

                              Response to Memorandum Decision and Order re Distribution of
                              Surplus Funds (Dkt. No. 59); and

                              Interim Trustee’s Final Report filed on March 10, 2020 (Dkt.
                              No. 69).

R:\Common\TeelSM\Judge Temp Docs\National Emergency Medicine - Order re Oppty to Oppose 5% Commission on Surplus Funds_v4.wpd
                                                                                                                                          8
Case 19-00026-SMT                                                                                    Doc 81                     Filed 04/06/20 Entered 04/06/20 14:07:00   Desc Main
                                                                                                                                Document Page 9 of 9


Copies to:

Via E-Transmission to E-Recipients in CM/ECF:
     Bryan Ross, Trustee                                                                                                                         Nepolina K. Chhetri
     1776 K STREET NW, SUITE 200                                                                                                                 THE KATAWAL FIRM PLLC
     WASHINGTON, DC 20006                                                                                                                        701 Pennsylvania Ave NW 1015
     202-659-2214   ysnore@aol.com                                                                                                               Washington DC 20004
                                                                                                                                                 Nepolina@katawallaw.com
     Jeffrey M. Sherman                                                                                                                          (202) 656-8369
     Law Offices of Jeffrey M. Sherman                                                                                                           [Special Counsel for Trustee]
     1600 N. Oak Street, Suite 1826
     Arlington, VA 22209                                                                                                                         Joseph A. Guzinski
     703-855-7394                                                                                                                                Asst. U. S. Trustee
     jeffreymsherman@gmail.com                                                                                                                   Office of U.S. Trustee
     [Counsel for Trustee]                                                                                                                       1725 Duke Street, Suite 650
                                                                                                                                                 Alexandria, VA 22314


Via BNC Mailing via USPS:
     Joseph’s House                                                                                                                                  HOPE Animal-Assisted
     1730 Lanier Place NW Washington, DC                                                                                                             Crisis Response
     20009                                                                                                                                           1292 High Street, #182
                                                                                                                                                     Eugene, OR 97401
     Headwaters Relief Organization, Inc.
     9400 Golden Valley Road
     Golden Valley, MN 55427



Via Clerk’s Using E-Mail to:

Nancy L. Alper; Brian Caldwell; Headwaters Relief Organization,
Inc.; and Joseph’s House via E-Mail at these respective e-mail
adresses:

                              nancy.alper@dc.gov
                              brian.caldwell@dc.gov
                              info@headwatersrfelief.org
                              info@josephshouse.org

with the subject matter denoted to be:

                              Notice of Opportunity to Oppose Trustee’s Receiving 5%
                              Commission on Distributions of Surplus Funds to Three
                              Nonprofit Entities (Case No. 19-00026)



R:\Common\TeelSM\Judge Temp Docs\National Emergency Medicine - Order re Oppty to Oppose 5% Commission on Surplus Funds_v4.wpd
                                                                                                                                          9
